
	
		II
		111th CONGRESS
		2d Session
		S. 3311
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2010
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To improve and enhance the capabilities of the Department
		  of Defense to prevent and respond to sexual assault in the Armed Forces, and
		  for other purposes.
	
	
		1.Enhancement of procedures for
			 communications by members of the Armed Forces regarding allegations of sexual
			 assault
			(a)Judge advocates
			 To Be recipients of restricted reporting of allegations without triggering
			 official investigative processThe officials who are authorized to receive
			 a restricted reporting by a member of the Armed Forces of an allegation of
			 sexual assault without resulting in the initiation of an official investigative
			 process with respect to the allegation shall include judge advocates.
			(b)Privileged
			 nature of communications between members and Victim Advocates
				(1)In
			 generalThe Secretary of Defense shall modify the Military Rules
			 of Evidence to provide that a member of the Armed Forces who alleges sexual
			 assault shall have the privilege to refuse to disclose, and to prevent any
			 other person from disclosing, a confidential communication made between the
			 member and a Victim Advocate (VA), in a case arising under chapter 47 of title
			 10, United States Code (the Uniform Code of Military Justice), or chapter 47A
			 of title 10, United States Code (relating to military commissions), if the
			 communication was made for the purpose of facilitating victim advocacy for the
			 member with respect to the allegation. The privilege shall be similar in scope
			 and exceptions, and the privilege shall be administered in a manner similar, to
			 the psychotherapist-patient privilege under Rule 513 of the Military Rules of
			 Evidence.
				(2)Confidential
			 definedIn this subsection, the term confidential,
			 in the case of a communication, means not intended to be disclosed to third
			 persons other than those to whom disclosure is in furtherance of victim
			 advocacy or those reasonably necessary for the transmission of the
			 communication.
				(c)Other
			 definitionsIn this section, the terms official
			 investigative process, restricted reporting, and
			 unrestricted reporting have the meaning given such terms in
			 Department of Defense Directive 6495.01, dated October 6, 2005 (as
			 amended).
			2.Requirements and
			 limitations regarding Sexual Assault Response Coordinators and Victim
			 Advocates
			(a)Limitation on
			 personnel discharging SARC functions
				(1)In
			 generalEach Sexual Assault Response Coordinator (SARC) shall be
			 a member of the Armed Forces on active duty or a full-time civilian employee of
			 the Department of Defense.
				(2)Prohibition on
			 discharge by contractor personnelA contractor or employee of a
			 contractor of the Federal Government may not serve or act as, or discharge the
			 functions of, a Sexual Assault Response Coordinator.
				(b)Minimum number
			 of VAsEach battalion of the Armed Forces shall be assigned not
			 less than one Victim Advocate (VA) who is a member of the Armed Forces on
			 active duty or a full-time civilian employee of the Department of
			 Defense.
			(c)Training and
			 certification
				(1)Training and
			 certification for SARCsThe Secretary of Defense shall, in
			 consultation with the National Organization of Victim Advocates (NOVA), carry
			 out a program as follows:
					(A)To provide
			 standardized training for all individuals who will serve as Sexual Assault
			 Response Coordinators on matters relating to sexual assault in the Armed
			 Forces.
					(B)To certify
			 individuals who successfully complete training provided pursuant to
			 subparagraph (A) as qualified for the discharge of the functions of Sexual
			 Assault Response Coordinator.
					(2)Participation
			 of VAsThe Secretary shall permit individuals who will serve as a
			 Victim Advocate to participate in training provided pursuant to paragraph
			 (1)(A) if such training is not otherwise provided or available to such
			 individuals through individuals certified as Sexual Assault Response
			 Coordinators under paragraph (1)(B).
				(d)DefinitionsIn
			 this section, the term Sexual Assault Response Coordinator and
			 Victim Advocate have the meaning given such terms in Department of
			 Defense Directive 6495.01, dated October 6, 2005 (as amended).
			3.Requirements for
			 the Sexual Assault Prevention and Response Program
			(a)SES position
			 for Director of SAPROThe position of Director of the Sexual
			 Assault Prevention and Response Office (SAPRO) of the Department of Defense
			 shall be a position in the Senior Executive Service (SES).
			(b)Standardization
			 of programThe Secretary of Defense shall take appropriate
			 actions to standardize and update programs and activities relating to sexual
			 assault prevention and response across the Armed Forces and the military
			 departments. Such actions shall include the following:
				(1)The establishment
			 of common organizational structures for organizations in the Armed Forces and
			 the military departments responsible for sexual assault prevention and response
			 activities in order to achieve commonality in the structure of such
			 organizations and their discharge of their functions.
				(2)The
			 standardization of terminology on sexual assault prevention and response to be
			 utilized by the organizations described in paragraph (1), the Armed Forces, and
			 the military departments.
				(3)The establishment
			 of position descriptions for positions in the Armed Forces and the military
			 departments charged with sexual assault prevention and response duties, and the
			 specification of the responsibilities of such positions.
				(4)The establishment
			 of minimum standards for programs and activities of the Armed Forces and the
			 military departments relating to sexual assault prevention and response.
				(5)Such other
			 actions as the Secretary considers appropriate.
				4.Sexual assault
			 prevention and response training in professional military
			 educationThe Secretary of
			 Defense shall, in consultation with the Secretaries of the military
			 departments, ensure that training on sexual assault prevention and response is
			 provided to members of the Armed Forces at each level of professional military
			 education (PME) for members of the Armed Forces. Such training shall, to the
			 extent practicable, be uniform across the Armed Forces.
		5.Sexual assault
			 definedIn this Act, the term
			 sexual assault has the meaning given that term in Department of
			 Defense Directive 6495.01, dated October 6, 2005 (as amended).
		
